IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-72,632-04


                 EX PARTE HECTOR ANZALDUA SANDOVAL, Applicant


               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
            CAUSE NO. 98-CR-00000221-D IN THE 103RD DISTRICT COURT
                           FROM CAMERON COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of intoxication

manslaughter and sentenced to twenty years’ imprisonment. The Thirteenth Court of Appeals

affirmed his conviction. Sandoval v. State, No. 13-98-00399-CR (Tex. App.—Corpus Christi Aug.

31, 1999) (not designated for publication).

        Applicant contends that there was a conflict of interest between trial counsel and the former

Cameron County District Attorney, his sentence was illegally ordered to run consecutively with a

separate twenty-year sentence, and trial counsel failed to object to his sentences running
                                                                                                2

consecutively.

        After independently reviewing the record, we deny Applicant’s first ground. His second and

third grounds are dismissed. See TEX . CODE CRIM . PROC. art. 11.07, § 4. Accordingly, this

application is denied in part and dismissed in part.



Filed: August 21, 2019
Do not publish